Citation Nr: 0630534	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bladder control problem.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, with 
jurisdiction subsequently shifting to the Portland, Oregon, 
RO.  The determination on appeal continued a 30 percent 
disability evaluation for service-connected residuals of a 
right gunshot wound, and denied claims of service connection 
for leukemia of the spleen, prostate cancer, and decreased 
bladder condition.  

In his May 2002 notice of disagreement, the veteran 
specifically disagreed with matters concerning a 30 percent 
rating for residuals of a right gunshot wound and service 
connection for prostate cancer, as well as clarifying that he 
had been seeking compensation under 38 U.S.C.A. § 1151 for 
loss of bladder control.  Thereafter, the February 2004 
statement of the case addressed these three issues, and in 
his April 2004 VA Form 9, the veteran stated that he was only 
appealing the matter of VA's responsibility in his prostate 
surgery with resulting loss of bladder control.  Thus, only 
the latter issue is listed on the cover page of this 
decision. 

In September 2006, the veteran's motion to advance his appeal 
on the Board's docket was granted pursuant to 38 C.F.R. 
§ 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the veteran has not 
received sufficient notice of the evidence necessary to 
substantiate a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 as required by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  A February 2002 assistance 
letter provided regulations for service connection; 
thereafter, the veteran clarified in his May 2002 notice of 
disagreement that he sought compensation pursuant to 
38 U.S.C.A. § 1151, which thus necessitated notification of 
the law and regulations listing the elements to substantiate 
the 1151 claim.

In terms of the merits of the claim, the veteran has alleged 
that during surgery in 1986 for prostate cancer, the surgeon 
removed not only part of the prostate gland but also part of 
the bladder valve, and since then, he has had no bladder 
control.  Medications had helped the problem, with varying 
degrees of success.  

Medical records show that in September 1986, at an evaluation 
for prostatectomy, the veteran stated that he had had 
difficulty urinating for four months, increased frequency, 
dribbling, hesitancy, and weak stream.  A September 1987 
diagnosis was incontinence secondary to prostate surgery.  In 
August 1988, a problem list included urinary incontinence 
secondary to radical retropubic prostatectomy.  

It does not appear, however, that the veteran has undergone a 
VA examination to address a question of whether residual 
disability exists, or for an opinion concerning the conduct 
of VA in light of the standards in 38 U.S.C.A. § 1151.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (standing for the 
proposition that the Board cannot draw its own medical 
conclusion from assertions in the record and rely upon it in 
an adjudication).  Thus, a remand for this purpose is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter informing him of required 
information and evidence to substantiate 
the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151.  This notice 
should advise the veteran of what evidence 
he is to provide, what evidence VA will 
attempt to obtain, and that he should 
provide any evidence in his possession 
that pertains to the claim.  The RO should 
also comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that information concerning a disability 
rating and effective date is described.  

2.  The veteran should be scheduled for a 
VA medical examination.  The claims folder 
should be reviewed by the examiner in 
connection with the examination of the 
veteran.  The examiner should provide an 
opinion as to whether there is a current 
residual disability relating to bladder 
control problems resulting from any and all 
treatment for prostate cancer performed at 
VA.  If it is determined that current 
disability is the result of procedure(s) 
performed by VA, the examiner should 
provide an opinion as to whether the 
disability is due to carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instances of fault on 
the part of VA medical personnel.  If any 
such additional disability identified is a 
common and expected side-effect of the 
treatment provided by VA, or conversely if 
any such disability is unforeseeable, this 
should be stated.  A complete rationale 
must be provided for any opinion expressed.  

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
bladder control problem.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of time 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



